Citation Nr: 1434073	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from March 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied the Veteran's claims in a December 2012 decision.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a February 2014 Memorandum Decision, the Court vacated the Board's denial and remanded the matter to the Board for development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary in this case so that the RO may obtain a medical opinion which addresses conflicting medical evidence and the Veteran's lay assertions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiology examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) For the purposes of the opinion, the examiner must accept as credible that the Veteran was exposed to acoustic trauma in service.  

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) Private medical records from Drs. G. K. and J. U.  

ii) The Veteran and his sister's assertion that he experienced tinnitus and hearing loss in service and after service, but did not seek treatment for it. 

iii) The Veteran's post-service occupation was in a tool shop.  

iv) Whispered voice tests cannot be considered as reliable evidence that hearing loss did not occur.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and bilateral tinnitus began during active service; or, are related to any incident of service to include noise exposure; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

e) In providing the requested opinion, the examiner must address the following:

i)  The Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

ii) The examiner must reconcile the conflicting opinions of Dr. G. K. and J. U. 

f) A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

g) In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in-service as opposed to some other cause.  Delayed-onset tinnitus must also be considered.  

h) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



